PER CURIAM..,
This action resulted from an automobile accident. The accident occurred on U. S. Highway No. 101 a few miles north of Tillamook. Defendant was driving his car in a northerly direction on that highway. Plaintiff entered the highway from a side road in a car operated by her husband. The cars. collided. After both sides rested defendant moved for a directed verdict. . The court, allowed the motion, but on request of plaintiff (ORS 18.140(2)) submitted the case to the jury. The jury found for defendant. Plaintiff appeals. The principal assignments are directed at the giving or failure to give certain instructions. Two assignments are directed at the exclusion of evidence offered by plaintiff.
All of the assignments present routine questions. They have required that we examine the record to decide if .there was or was not evidence to justify the giving or refusal to give the questioned instructions. Nothing would be gained by reciting the evidence in respect to each assignment. We have concluded that the court properly instructed the jury on all issues and there was no error in failing to give the requested instructions.-' Nor did the trial court err in rejecting the offered evidence.
The judgment is affirmed.